DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 21-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Inoue (JP 2015-229390; cited in the IDS).
	Regarding claim 1, Inoue discloses a solid freeform fabricated landing gear structural component (see figure 1), comprising: a body (41) having a first end and a second end (see figure 1), wherein the body (41) forms at least a section of a shock strut, a trailing arm, or a truck beam (see figure 1); one or more passageways extending through at least a section of the body (see figure 1; paragraph 0092); and at least one attachment interface (411) positioned near the first end (see figure 1).
	Regarding claim 2, Inoue discloses the landing gear structural component (see figure 1), wherein the body (41) has a plurality of exterior surfaces, wherein at least one of the exterior surfaces is constructed of or plated with a metal material (see figure 1).

	Regarding claim 4, Inoue discloses the landing gear structural component (see figure 1), wherein the body (41) includes an integral attachment interface (412) at the second end (see figure 1).
	Regarding claim 5, Inoue discloses the landing gear structural component (see figure 1), further comprising at least one electrical wire routed through one passageway of the one or more passageways (paragraph 0092).
Regarding claim 6, Inoue discloses the landing gear structural component (see figure 1), wherein the at least one electrical wire (0092) is selected from a group consisting of a power wire configured to carry a power signal, a sensor wire configured to carry a sensed signal, and a control wire configured to carry a control signal (paragraph 0092).
Regarding claim 7, Inoue discloses the landing gear structural component (see figure 1), wherein the one or more passageways (see figure 1) includes two or more passageways, and wherein the at least one electrical wire is two or more electrical wires routed through respective passageways of the two or more passageways (paragraph 0092).
Regarding claim 8, Inoue discloses the landing gear structural component (see figure 1),  wherein: the one or more passageways (see figure 1) includes more than two passageways; the at least one electrical wire is two electrical wires routed through two passageways, respectively, of the more than two passageways; and any remaining 
Regarding claim 9, Inoue discloses the landing gear structural component (see figure 1), wherein the one or more passageways (see figure 1) is connected to a manifold at each end of the passageway, wherein at least one manifold is configured to connect to a source of pressurized fluid (see figure 1).
Regarding claim 21, Inoue discloses a landing gear structural component (see figure 1),  comprising: a base component (41) having an exterior surface extending between a first end and a second end (see figure 1); one or more passageways formed on the exterior surface of the base component via solid freeform fabrication (see figure 1); and at least one attachment interface (411) positioned near the first end (see figure 1).
	Regarding claim 22, Inoue discloses the landing gear structural component (see figure 1), wherein the base component  (41) is selected from the group consisting of a shock strut, a trailing arm, a side brace, a drag brace, and a truck beam (see figure 1).
Regarding claim 23, Inoue discloses a landing gear structural component (see figure 1),  comprising: a base component  (41) having an exterior surface extending between a first end and a second end (see figure 1); at least one electrical signal transmission line (441) formed layer by layer onto the exterior surface of the base component via solid freeform fabrication (see figure 1); and at least one attachment interface (411) positioned near the first end (see figure 1).


	Regarding claim 25, Inoue discloses the landing gear structural component (see figure 1), wherein the base component (41) is selected from the group consisting of a shock strut, a trailing arm, a side brace, a drag brace, and a truck beam (see figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


December 17, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848